DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 12-13, 15-17, 19 and 21 are objected to because of the following informalities:
Claim 4, line 4, the limitation “and a light spot long axis of a light spot…” should be revised to read “and a long axis of a light spot..”.
Claim 5, line 4, the limitation “and a light spot long axis of a light spot…” should be revised to read “and a long axis of a light spot..”.
Claim 12, lines 5-6, the limitation “the at one least light source assembly..” should be revised to read “the at least one light source assembly..”.
Claim 12, line 7, the limitation “the at least one light source assembly..” should be revised to read “the at least one other light source assembly..”.
Claim 13, lines 30-33, all instances of “the first reflected light” and “the second reflected lights” should be revised to read “the plurality of first reflected lights” and “the plurality of second reflected lights”.
Claim 15, lines 1-2, the limitations “the first axis” and “the second axis” should be revised to read “the first central axis” and “the second central axis”.
Claim 16, line 10, the limitation “a third axis” should be revised to read “a third central axis”.
Claim 16, line 17, the limitation “at least one third light source assembly reflected..” should be revised to read “at least one third light source assembly reflect..” 
Claim 16, lines 19-25, the limitations “the first reflected lights”, “the second reflected lights” and “the third reflected lights” should be revised to read “the plurality of first reflected lights”, “the plurality of second reflected lights” and “the plurality of third reflected lights”.
Claim 17, lines 1-2, the limitations “first axis”, “second axis” and “third axis” should be revised to read “first central axis”, “second central axis” and “third central axis”.
Claim 19, line 9, the limitation “the second light source comprises..” should be revised to read “the second light source module comprises..”.
Claim 21, line 3, the limitation “a distance is form between..” should be revised to read “a distance is formed between..”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No.16/581,771 (hereinafter referred to as App ‘771) in view of Maeda (US 2012/0320355).
Regarding Claim 1, App ‘771 claims a light source device (see Claim 1, line 1), comprising: a light source module comprising at least one light source assembly (see Claim 1, Lines 1-2), each of the at least one light source assembly comprising a plurality of light source combinations (see Claim 1, Lines 3-4), the light source combinations arranged around a central axis (see Claim 1, Lines 4-5), each of the light source combinations comprising an excitation light source and a reflecting article (see Claim 1, Lines 5-7), the reflecting article disposed between the central axis and the excitation light source for reflecting an excitation light of the excitation light source to form an illumination beam (see Claim 1, Lines 7-12).
App ‘771 does not claim that a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source.
Maeda discloses a light source device (see Figure 8; wherein the light source device is made up of all elements preceding image forming panel 19), comprising: a light source module (Figure 8; wherein the light source module is made up of plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    , plural coupling lenses                         
                            
                                
                                    12
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    12
                                
                                
                                    12
                                
                            
                        
                    , Support Member 13, Reflecting Unit 14 and Radiation Member 15) comprising at least one light source assembly (see Figure 8; wherein two light source assemblies are provided on opposing sides of integrator 17), each of the at least one light source assembly comprising a plurality of light source combinations (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the light source combinations arranged around a central axis (see Figure 8), each of the light source combinations comprising an excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) and a reflecting article (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the reflecting article (Figure 8; Reflecting Unit 14) disposed between the central axis and the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) for reflecting an excitation light of the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) to form an illumination beam (see Figure 8 and Paragraph [0045]; wherein it is disclosed that the reflecting unit 14 is provided at the substantial center portion of the flat plate 13a of the support member 13. The reflecting unit 14 is formed to have a cone or pyramid shape provided with plural reflecting surfaces reflecting the lights irradiated from the light sources 11.sub.1 to 11.sub.12, respectively), wherein a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source (see Paragraphs [0042] and [0086]; wherein it is disclosed that the dichroic prism 56 is an optical element that condenses the lights of red (R), green (G), blue (B) or the like injected from different directions to direct to a single direction and that the colors of the lights irradiated from the light sources 11.sub.1 to 11.sub.12 may be the same or may be different).

Regarding Claim 2, App ‘771 as modified by Maeda discloses the limitations of claim 1 as detailed above.
App ‘771 further claims wherein in each of the light source combinations, an angle between the reflecting article and a transmission direction of the excitation light of the excitation light source is 45 ̊ (see Claim 2, Lines 1-5), and the central axis is parallel to a transmission direction of the illumination beam (see Claim 2, Lines 5-6).
Regarding Claim 3, App ‘771 as modified by Maeda discloses the limitations of claim 1 as detailed above.
App ‘771 further claims the light source combinations of each of the at least one light source assembly are arranged around the central axis at a same distance (see Claim 3, Lines 1-4), and the reflecting articles are planar reflecting articles arranged individually (see Claim 3, Lines 4-5).
Regarding Claim 4, App ‘771 as modified by Maeda discloses the limitations of claim 1 as detailed above.
App ‘771 further claims in each of the light source combinations, a number of the excitation light source is one (see Claim 4, Lines 1-3), the reflecting article has a long axis and a short axis intersecting with the long axis (see Claim 4, Lines 3-4), and a light 
Regarding Claim 5, App ‘771 as modified by Maeda discloses the limitations of claim 1 as detailed above.
App ‘771 further claims in each of the light source combinations, a number of the excitation light source is plural (see Claim 5, Lines 1-3), the reflecting article has a long axis and a short axis intersecting with the long axis (see Claim 5, Lines 3-4), and a light spot long axis of a light spot formed on the reflecting article by the excitation light of each of the excitation light sources is parallel with the short axis of the reflecting article (see Claim 5, Lines 4-7).
Regarding Claim 6, App ‘771 as modified by Maeda discloses the limitations of claim 1 as detailed above.
App ‘771 further claims a number of the at least one of the light source assembly is plural (see Claim 6, Lines 1-3), the light source assemblies are sequentially arranged along the central axis (see Claim 6, Lines 3-5).
Regarding Claim 7, App ‘771 as modified by Maeda discloses the limitations of claim 6 as detailed above.
App ‘771 further claims a distance is formed between the excitation light source and the reflecting article in each of the light source combinations of each of the light source assemblies (see Claim 6, Lines 5-8), and the distances of the light source assemblies increase along the central axis toward a transmission direction of the illumination beam (see Claim 6, Lines 8-10).
Regarding Claim 8, App ‘771 as modified by Maeda discloses the limitations of claim 7 as detailed above.
App ‘771 further claims the reflecting articles of the light source combinations of the light source assemblies are a plurality of planar regions disposed on a conical piece respectively (see Claim 7, Lines 1-5).
Regarding Claim 9, App ‘771 as modified by Maeda discloses the limitations of claim 6 as detailed above.
App ‘771 further claims the reflecting articles of the light source combinations of the light source assemblies reflect the excitation lights and a plurality of reflected lights are formed (see Claim 8, Lines 1-4), transmission directions of the reflected lights are parallel with the central axis (see Claim 8, Lines 4-6), the light source device further comprises a first condenser lens (see Claim 8, Lines 6-7), the first condenser lens is configured to converge the reflected lights into a first concentrating light to form the illumination beam (see Claim 8, Lines 9-11).
Regarding Claim 10, App ‘771 as modified by Maeda discloses the limitations of claim 9 as detailed above.
App ‘771 does not expressly claim a type of the excitation light sources included in each of the light source assemblies is consisted of the red excitation source, is consisted of the green excitation source, or is consisted of the blue excitation source.
Maeda discloses a light source device (see Figure 8; wherein the light source device is made up of all elements preceding image forming panel 19), comprising: a light source module (Figure 8; wherein the light source module is made up of plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    , plural coupling lenses                         
                            
                                
                                    12
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    12
                                
                                
                                    12
                                
                            
                        
                    , Support Member 13, Reflecting Unit 14 and Radiation Member 15) comprising at least one light source assembly (see Figure 8; wherein two light source assemblies are provided on opposing sides of integrator 17), each of the at least one light source assembly comprising a plurality of light source combinations (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the light source combinations arranged around a central axis (see Figure 8), each of the light source combinations comprising an excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) and a reflecting article (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the reflecting article (Figure 8; Reflecting Unit 14) disposed between the central axis and the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) for reflecting an excitation light of the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) to form an illumination beam (see Figure 8 and Paragraph [0045]; wherein it is disclosed that the reflecting unit 14 is provided at the substantial center portion of the flat plate 13a of the support member 13. The reflecting unit 14 is formed to have a cone or pyramid shape provided with plural reflecting surfaces reflecting the lights irradiated from the light sources 11.sub.1 to 11.sub.12, respectively), wherein a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source (see Paragraphs [0042] and [0086]; wherein it is disclosed that the dichroic prism 56 is an optical element that condenses the lights of red (R), green (G), blue (B) or the like injected from different directions to direct to a single direction and that the colors of the lights irradiated from the light sources 11.sub.1 to 11.sub.12 may be the same or may be different), and wherein a type of the excitation light sources included in each of the light source assemblies is consisted of the red excitation source, is consisted of the green excitation source, or is consisted of the blue excitation source (see Paragraphs [0042] and [0086]; wherein it is disclosed that the dichroic prism 56 is an optical element that condenses the lights of red (R), green (G), blue (B) or the like injected from different directions to direct to a single direction and that the colors of the lights irradiated from the light sources 11.sub.1 to 11.sub.12 may be the same or may be different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the excitation light sources of App ‘771 such that a type of the excitation light sources included in each of the light source assemblies is consisted of the red excitation source, is consisted of the green excitation source, or is consisted of the blue excitation source, as taught by Maeda, because doing so would allow for the projection of illumination light with a full spectrum of color.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Janssens et al (US 2013/0100974; hereinafter referred to as Janssens) in view of Maeda (US 2012/0320355).
Regarding Claim 1, Janssens discloses a light source device (Figures 2 and 12), comprising: 
a light source module (Figures 12; wherein the light source module includes Laser Diodes 1 [Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2], Collimating Lenses 6, and Patterned Mirror 71 {see Paragraph [0127])} ) comprising at least one light source assembly (see Annotated Figure 12 Below; wherein there are presented light source assembly 1 and light source assembly 2 wherein each light source assembly includes Laser Diodes 1 [Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2], Collimating Lenses 6 and Patterned Mirror 71), each of the at least one light source assembly (see Annotated Figure 12 Below; wherein each light source assembly of light source assembly 1 and light source assembly 2 includes Laser Diodes 1 (not depicted in Figure 12, but located upstream of collimating lenses 6 as depicted in figure 2), Collimating Lenses 6 and Patterned Mirror 71) comprising a plurality of light source combinations (see Annotated Figure 12; Paragraphs [0062]-[0063] and [0127]; wherein the light source combinations are made up of Laser Diodes 1 (Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2), Collimating Lenses 6 and Reflective Portions of Patterned Mirror 71), 
the light source combinations (see Annotated Figure 12 Below and Paragraphs [0062]-[0063] and [0127]; wherein the light source combinations includes Laser Diodes 

    PNG
    media_image1.png
    879
    905
    media_image1.png
    Greyscale



the reflecting article (see Annotated Figure 12 Above and Paragraphs [0062]-[0063] and [0127]; Reflective Portions of Patterned Mirror 71) disposed between the central axis (see Annotated Figure 12 Above; wherein the central axis is labeled) and the excitation light source (see Annotated Figure 12 Above; wherein the reflective portions of patterned mirror 71 are arranged between the central axis and laser diodes 1, which are not depicted but are located upstream of collimating lenses 6 as depicted in figure 2) for reflecting an excitation light of the excitation light source (Figure 12; wherein the laser diodes 1 is not depicted but is located upstream of collimating lenses 6 as depicted in Figure 2) to form an illumination beam (see at least Figure 12 and Paragraphs [0062]-[0063]; wherein it is disclosed that reflective portions of patterned mirror 71 are used for reflecting collimated laser beams through a predetermined output aperture). 
Janssens does not expressly disclose that a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source.
Maeda discloses a light source device (see Figure 8; wherein the light source device is made up of all elements preceding image forming panel 19), comprising: a light source module (Figure 8; wherein the light source module is made up of plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    , plural coupling lenses                         
                            
                                
                                    12
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    12
                                
                                
                                    12
                                
                            
                        
                    , Support Member 13, Reflecting Unit 14 and Radiation Member 15) comprising at least one light source assembly (see Figure 8; wherein two light source assemblies are provided on opposing sides of integrator 17), each of the at least one light source assembly comprising a plurality of light source combinations (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the light source combinations arranged around a central axis (see Figure 8), each of the light source combinations comprising an excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) and a reflecting article (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the reflecting article (Figure 8; Reflecting Unit 14) disposed between the central axis and the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) for reflecting an excitation light of the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) to form an illumination beam (see Figure 8 and Paragraph [0045]; wherein it is disclosed that the reflecting unit 14 is provided at the substantial center portion of the flat plate 13a of the support member 13. The reflecting unit 14 is formed to have a cone or pyramid shape provided with plural reflecting surfaces reflecting the lights irradiated from the light sources 11.sub.1 to 11.sub.12, respectively), wherein a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source (see Paragraphs [0042] and [0086]; wherein it is disclosed that the dichroic prism 56 is an optical element that condenses the lights of red (R), green (G), blue (B) or the like injected from different directions to direct to a single direction and that the colors of the lights irradiated from the light sources 11.sub.1 to 11.sub.12 may be the same or may be different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Janssens such that the type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source, as taught by Maeda, because doing so would allow for the projection of illumination light with a full spectrum of color. 
Regarding Claim 2, Janssens as modified by Maeda discloses the limitations of claim 1 as detailed above.
Janssens further discloses in each of the light source combinations (see Annotated Figure 12 Above and Paragraphs [0062]-[0063] and [0127]; wherein the light source combinations includes Laser Diodes 1 {Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2} and Reflective Portions of Patterned Mirror 71), an angle between the reflecting article (see Annotated Figure 12 Above and Paragraphs [0062]-[0063] and [0127]; Reflective Portions of Patterned Mirror 71) and a transmission direction of the excitation light of the excitation light source is 45 ̊ (see Annotated Figure 12 included in the rejection of claim 1 above as well as Paragraphs [0105] and [0124]), and the central axis is parallel to a transmission direction of the illumination beam (see Annotated Figure 12 included in the rejection of claim 1 above).
Regarding Claim 3, Janssens as modified by Maeda discloses the limitations of claim 1 as detailed above.
Janssens further discloses the light source combinations (see Annotated Figure 12 Above and Paragraphs [0062]-[0063] and [0127]; wherein the light source combinations includes Laser Diodes 1 {Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2} and Reflective Portions of Patterned Mirror 71) of each of the at least one light source assembly (see Annotated Figure 12 Above; wherein there are presented light source assembly 1 and light source assembly 2 wherein each light source assembly includes Laser Diodes 1 [Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2], Collimating Lenses 6 and Patterned Mirror 71) are arranged around the central axis at a same distance (see Annotated Figure 12 above and Paragraph [0049]; wherein it is disclosed that the distance between adjacent laser diodes in a fast axis direction may be about 0.5 mm), and the reflecting articles are planar reflecting articles arranged individually (see Paragraphs [0062]-[0063]).
Regarding Claim 6, Janssens as modified by Maeda discloses the limitations of claim 1 as detailed above.
Janssens further discloses a number of the at least one of the light source assembly is plural (see Annotated Figure 12 Below; wherein there are included light source assembly 1 and light source assembly 2), the light source assemblies are sequentially arranged along the central axis (see Annotated Figure 12 Below).

    PNG
    media_image2.png
    827
    852
    media_image2.png
    Greyscale

Regarding Claim 7, Janssens as modified by Maeda discloses the limitations of claim 6 as detailed above.
Janssens further discloses a distance is formed between the excitation light source and the reflecting article in each of the light source combinations of each of the light source assemblies, and the distances of the light source assemblies increase along the central axis toward a transmission direction of the illumination beam (see Annotated Figure 12 Above; wherein the beams emitting from collimating lenses 6 toward the reflective portions of pattern mirror 71 become longer along the transmission direction within both light source assembly 1 and light source assembly 2 such that the 
	Regarding Claim 8, Janssens as modified by Maeda discloses the limitations of claim 7 as detailed above.
Janssens does not expressly disclose that the reflecting articles of the light source combinations of the light source assemblies are a plurality of planar regions disposed on a conical piece respectively.
Maeda discloses a light source device (see Figure 8; wherein the light source device is made up of all elements preceding image forming panel 19), comprising: a light source module (Figure 8; wherein the light source module is made up of plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    , plural coupling lenses                         
                            
                                
                                    12
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    12
                                
                                
                                    12
                                
                            
                        
                    , Support Member 13, Reflecting Unit 14 and Radiation Member 15) comprising at least one light source assembly (see Figure 8; wherein two light source assemblies are provided on opposing sides of integrator 17), each of the at least one light source assembly comprising a plurality of light source combinations (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the light source combinations arranged around a central axis (see Figure 8), each of the light source combinations comprising an excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) and a reflecting article (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the reflecting article (Figure 8; Reflecting Unit 14) disposed between the central axis and the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) for reflecting an excitation light of the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) to form an illumination beam (see Figure 8 and Paragraph [0045]; wherein it is disclosed that the reflecting unit 14 is provided at the substantial center portion of the flat plate 13a of the support member 13. The reflecting unit 14 is formed to have a cone or pyramid shape provided with plural reflecting surfaces reflecting the lights irradiated from the light sources 11.sub.1 to 11.sub.12, respectively), wherein
the reflecting articles (Figure 8; Reflecting Unit 14) of the light source combinations of the light source assemblies are a plurality of planar regions disposed on a conical piece respectively (see Paragraph [0045]; wherein it is disclosed that the reflecting unit 14 is formed to have a cone or pyramid shape provided with plural reflecting surfaces reflecting the lights irradiated from the light sources 11.sub.1 to 11.sub.12, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Janssens such that the reflecting articles of the light source combinations of the light source assemblies are a plurality of planar regions disposed on a conical piece respectively, as taught by Maeda, because doing so would allow for a plurality of light beams which are incident from differing directions to be directed to substantially the same direction, thereby increasing light use efficiency (see Maeda Paragraph [0047]).
Regarding Claim 9, Janssens as modified by Maeda discloses the limitations of claim 6 as detailed above.
Janssens further discloses the reflecting articles (see Annotated Figure 12 Above and Paragraphs [0062]-[0063] and [0127]; Reflective Portions of Patterned Mirror 71) of 
Regarding Claim 10, Janssens as modified by Maeda discloses the limitations of claim 9 as detailed above.
Janssens does not expressly disclose that a type of the excitation light sources included in each of the light source assemblies is consisted of the red excitation source, is consisted of the green excitation source or is consisted of the blue excitation source.
Maeda discloses a light source device (see Figure 8; wherein the light source device is made up of all elements preceding image forming panel 19), comprising: a light source module (Figure 8; wherein the light source module is made up of plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    , plural coupling lenses                         
                            
                                
                                    12
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    12
                                
                                
                                    12
                                
                            
                        
                    , Support Member 13, Reflecting Unit 14 and Radiation Member 15) comprising at least one light source assembly (see Figure 8; wherein two light source assemblies are provided on opposing sides of integrator 17), each of the at least one light source assembly comprising a plurality of light source combinations (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the light source combinations arranged around a central axis (see Figure 8), each of the light source combinations comprising an excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) and a reflecting article (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the reflecting article (Figure 8; Reflecting Unit 14) disposed between the central axis and the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) for reflecting an excitation light of the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) to form an illumination beam (see Figure 8 and Paragraph [0045]; wherein it is disclosed that the reflecting unit 14 is provided at the substantial center portion of the flat plate 13a of the support member 13. The reflecting unit 14 is formed to have a cone or pyramid shape provided with plural reflecting surfaces reflecting the lights irradiated from the light sources 11.sub.1 to 11.sub.12, respectively), wherein a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source (see Paragraphs [0042] and [0086]; wherein it is disclosed that the dichroic prism 56 is an optical element that condenses the lights of red (R), green (G), blue (B) or the like injected from different directions to direct to a single direction and that the colors of the lights irradiated from the light sources 11.sub.1 to 11.sub.12 may be the same or may be different), and wherein a type of the excitation light sources included in each of the light source assemblies is consisted of the red excitation source, is consisted of the green excitation source, or is consisted of the blue excitation source (see Paragraphs [0042] and [0086]; wherein it is disclosed that the dichroic prism 56 is an optical element that condenses the lights of red (R), green (G), blue (B) or the like injected from different directions to direct to a single direction and that the colors of the lights irradiated from the light sources 11.sub.1 to 11.sub.12 may be the same or may be different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the excitation light sources of Janssens such that a type of the excitation light sources included in each of the light source assemblies is consisted of the red excitation source, is consisted of the green excitation source, or is consisted of the blue excitation source, as taught by Maeda, because doing so would allow for the projection of illumination light with a full spectrum of color.
Regarding Claim 20, Janssens discloses a projection apparatus (see Paragraphs [0113]-[0114]; wherein the device is described as being a projector which projects and image), comprising:
a light source device (Figures 2 and 12), configured to provide an illumination beam (see at least Figure 12 and Paragraphs [0062]-[0063]; wherein it is disclosed that reflective portions of patterned mirror 71 are used for reflecting collimated laser beams through a predetermined output aperture);
wherein the light source device (Figures 2 and 12), comprises a light source module (Figures 12; wherein the light source module includes Laser Diodes 1 [Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2], Collimating Lenses 6, and Patterned Mirror 71 {see Paragraph [0127])} ) comprising at least one light source assembly (see Annotated Figure 12 Below; wherein 
the light source combinations (see Annotated Figure 12 Below and Paragraphs [0062]-[0063] and [0127]; wherein the light source combinations includes Laser Diodes 1 {Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2} and Reflective Portions of Patterned Mirror 71) arranged around a central axis (see Annotated Figure 12 Below; wherein Laser Diodes 1 (Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2) and the reflective portions of patterned mirror 71 are arranged around a central axis which passes through the center thereof, annotated Figure 12 below has been provided to more clearly depict the aforementioned central axis), 

    PNG
    media_image1.png
    879
    905
    media_image1.png
    Greyscale


each of the light source combinations (see Annotated Figure 12 Above and Paragraphs [0062]-[0063] and [0127]; wherein the light source combinations includes Laser Diodes 1 {Not depicted in Figure 12, but are located upstream of collimating lenses 6 as depicted in Figure 2} and Reflective Portions of Patterned Mirror 71) comprising an excitation light source and a reflecting article (see Annotated Figure 12 Above; wherein each laser diode 1, corresponding to each collimating lens 6, is paired with reflective portions of patterned mirror 71 to form a plurality of light source combinations), 

Although Janssens describes the invention as being implemented within an image projection device (see Paragraphs [0113]-[0114] thereof), Janssen does not expressly disclose a light valve, disposed on a transmission path of the illumination beam to form an image; and a projection lens, disposed on a transmission path of the image beam; and a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source.
Maeda discloses a projection apparatus (Figure 8; Image Projection Apparatus 50A), comprising:
a light source device (see Figure 8; wherein the light source device is made up of all elements preceding image forming panel 19), configured to provide an illumination beam (see Figure 8; Paragraphs [0085]-[0087]);
a light valve (Figure 8; Image Forming Panel 19), disposed on a transmission path of the illumination beam to form an image beam (see Figure 8 and Paragraph [0048]); and 
a projection lens (Figure 8; Projector Lens 20), disposed on a transmission path of the image beam (see Figure 8 and Paragraph [0048]); 
wherein the light source device (see Figure 8; wherein the light source device is made up of all elements preceding image forming panel 19) comprises a light source module (Figure 8; wherein the light source module is made up of plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    , plural coupling lenses                         
                            
                                
                                    12
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    12
                                
                                
                                    12
                                
                            
                        
                    , Support Member 13, Reflecting Unit 14 and Radiation Member 15) comprising at least one light source assembly (see Figure 8; wherein two light source assemblies are provided on opposing sides of integrator 17), each of the at least one light source assembly comprising a plurality of light source combinations (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the light source combinations arranged around a central axis (see Figures 5 and 8), each of the light source combinations comprising an excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) and a reflecting article (see Figure 8; wherein each light source assembly includes plural light sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                     as well as reflecting unit 14), the reflecting article (Figure 8; Reflecting Unit 14) disposed between the central axis and the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) for reflecting an excitation light of the excitation light source (Figure 8; Plural Light Sources                         
                            
                                
                                    11
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    11
                                
                                
                                    12
                                
                            
                        
                    ) to form an illumination beam (see Figure 8 and Paragraph [0045]; wherein it is disclosed that the reflecting unit 14 is provided at the substantial center portion of the flat plate 13a of the support member 13. The reflecting unit 14 is formed to have a cone or pyramid shape provided with plural reflecting surfaces reflecting the lights irradiated from the light sources 11.sub.1 to 11.sub.12, respectively), wherein a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source (see Paragraphs [0042] and [0086]; wherein it is disclosed that the dichroic prism 56 is an optical element that condenses the lights of red (R), green (G), blue (B) or the like injected from different directions to direct to a single direction and that the colors of the lights irradiated from the light sources 11.sub.1 to 11.sub.12 may be the same or may be different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Janssens to include a light valve, disposed on a transmission path of the illumination beam to form an image; and a projection lens, disposed on a transmission path of the image beam and modify the type of the excitation light sources included in the light source module to be consisted of a red excitation source, a green excitation source, and a blue excitation source, as taught by Maeda, because doing so would allow for the projection of an image with a full spectrum of color.
Regarding Claim 21, Janssens as modified by Maeda discloses the limitations of claim 20 as detailed above.


    PNG
    media_image2.png
    827
    852
    media_image2.png
    Greyscale

a distance is formed between the excitation light source and the reflecting article in each of the light source combinations of each of the light source assemblies, and the distances of the light source assemblies increase along the central axis toward a transmission direction of the illumination beam (see Annotated Figure 12 Above; wherein the beams emitting from collimating lenses 6 toward the reflective portions of 
Regarding Claim 22, Janssens as modified by Maeda discloses the limitations of claim 21 as detailed above.
Janssens as modified by Maeda further discloses the light source device further comprises a light homogenizing component (see Janssens Paragraph [0113]; wherein an integration rod is disclosed as being downstream of a condensing lens), the light .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Janssens et al (US 2013/0100974; hereinafter referred to as Janssens) as modified by Maeda (US 2012/0320355) as applied to claim 1, in view of Yamamoto et al (US 2015/0181179; hereinafter referred to as Yamamoto).
Regarding Claim 4, Janssens as modified by Maeda discloses the limitations of claim 1 as detailed above.
Janssens as modified by Maeda does not expressly disclose in each of the light source combinations, a number of the excitation light source is one, the reflecting article has a long axis and a short axis intersecting with the long axis, and a light spot long axis of a light spot formed on the reflecting article by the excitation light of the excitation light source is parallel with the long axis of the reflecting article.
Yamamoto discloses a light source device (Figure 8; Projector 10), comprising: 
a light source module (Figure 8; Green Light Source Device 80) comprising at least one light source assembly (Figure 10; Excitation Light Shining Device 70), each of the at least one light source assembly (Figure 10; Excitation Light Shining Device 70) comprising a plurality of light source combinations (see Figures 10 and 11; wherein the light source combination is made up of excitation light sources 71 and reflecting mirrors 75), each of the light source combinations comprising an excitation light source and a reflecting article (see Figures 10 and 11; wherein the light source combination is made up of excitation light sources 71 and reflecting mirrors 75), the reflecting article (Figures 10 and 11; Reflecting Mirror 75) for reflecting an excitation light of the excitation light source to form an illumination beam (see Paragraph [0109]), wherein a type of the excitation light sources (Figures 10 and 11; Excitation Light Sources 71) included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source (see Paragraph [0109]); wherein
in each of the light source combinations (see Figure 11; wherein the light source combination is made up of excitation light source 71 and reflecting mirror 75), a number of the excitation light source (Figure 11; Excitation Light Source 71) is one (see Figure 11), the reflecting article (Figure 11; Reflecting Mirror 75) has a long axis and a short axis intersecting with the long axis (see Figure 11 and Paragraph [0109]), and a light spot long axis of a light spot (Figure 11; Ellipse P) formed on the reflecting article (Figure 11; Reflecting Mirror 75) by the excitation light of the excitation light source (Figure 11; Excitation Light Source 71) is parallel with the long axis of the reflecting article (see Figure 11 and Paragraph [0109]; wherein it is disclosed that the blue laser diode 71 is disposed so that a major axis of the ellipse P of the light emitted therefrom becomes substantially parallel to the longer sides of the reflecting mirror 75 having the rectangular shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Janssens as modified by Maeda, such that in each of the light source combinations, a number of the excitation light source is one, the reflecting article has a long axis and a short axis intersecting with the long axis, and a light spot long axis of a light spot formed on the reflecting article by the excitation light of the excitation light source is parallel with the long axis of the reflecting article, as taught by Yamamoto, because doing so would allow for the pencils of light emitted from the excitation light source to fall on the reflecting surface of the reflecting mirror so as to be reflected thereon without any loss (see Yamamoto Paragraph [0109]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Janssens et al (US 2013/0100974; hereinafter referred to as Janssens) as modified by Maeda (US 2012/0320355) as applied to claim 9, in view of Deppe (US 2010/0072900).
Regarding Claim 11, Janssens as modified by Maeda discloses the limitations of claim 9 as detailed above.
Janssens as modified by Maeda does not expressly disclose a type of the excitation light sources included in each of the light source assemblies is consisted of at 
Deppe discloses a light source device (Figure 5), comprising: 
a light source module (see Figure 5; wherein the light source module is made up of light sources 13-18, Lenses 26, Dichroic Mirrors 27 and 28 and Optics 30-32) comprising at least one light source assembly (Figure 5; wherein the light source assembly is made up of light sources 13-18, Lenses 26, Dichroic Mirrors 27 and 28), each of the at least one light source assembly comprising a plurality of light source combinations (see Figure 5; wherein the light source combinations are made upon of light sources 13-18 and dichroic mirrors 27 and 28), each of the light source combinations comprising an excitation light source (Figure 5; Light Sources 13-18) and a reflecting article (Figure 5; Dichroic Mirrors 27 and 28), wherein a type of the excitation light sources included in the light source module is consisted of a red excitation source, a green excitation source, and a blue excitation source (see Figure 5 and Paragraph [0035]; wherein it is disclosed that the inventive device comprises six different primary-color light sources, of which light sources 13, 14 emit blue light, light sources 15 and 16 emit green light, and light sources 17, 18 emit red light), wherein
a type of the excitation light sources (Figure 5; Light Sources 13-18) included in each of the light source assemblies (Figure 5; wherein the light source assembly is made up of light sources 13-18, Lenses 26, Dichroic Mirrors 27 and 28) is consisted of at least two of the red excitation source (Figure 5; Light Sources 17 & 18), the green excitation source (Figure 5; Light Sources 15 & 16), and the blue excitation source (see Figure 5 and Paragraph [0035]; wherein it is disclosed that the inventive device comprises six different primary-color light sources, of which light sources 13, 14 emit blue light, light sources 15 and 16 emit green light, and light sources 17, 18 emit red light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the excitation light sources of Janssens as modified by Maeda such that a type of the excitation light sources included in each of the light source assemblies is consisted of at least two of the red excitation source, the green excitation source, and the blue excitation source, as taught by Deppe, because doing so would allow for the energy consumption of a display application to be reduced while simultaneously increasing the maximum brightness of such a display application (see Deppe Paragraph [0007]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Janssens et al (US 2013/0100974; hereinafter referred to as Janssens) as modified by Maeda (US 2012/0320355) as applied to claim 22, in view of Saitou (US 2015/0323861; hereinafter referred to as Saitou).
Regarding Claim 23, Janssens as modified by Maeda discloses the limitations of claim 22 as detailed above.
Janssens as modified by Maeda does not expressly disclose the light source device further comprises a diffusing element, the diffusing element is positioned between the first condenser lens and the light homogenizing component, the first concentrating light directly enters and passes through the light homogenizing 
Saitou discloses a projection apparatus (Figure 12; Projector 310), comprising: 
a light source device (Figure 12; Light Source Apparatus 300), configured to provide an illumination beam (see Figure 12); 
a light valve (Figure 12; DMD 317), disposed on a transmission path of the illumination beam to form an image beam (see Figure 12 and Paragraph [0082]); and 
a projection lens (Figure 12; Projection Lens 318), disposed on a transmission path of the image beam (see Figure 12; Paragraph [0084]); 
wherein the light source device (Figure 12; Light Source Apparatus 300) comprises a light source module (Figure 12; wherein the light source module includes blue laser diode 101, collimator lens 102, lens 103, diffusion plate 104, light tunnel 105 and lens 106), the light source module comprises at least one light source assembly (see Figure 12; wherein the light source assembly includes blue laser diode 101, collimator lens 102, lens 103), each of the at least one light source assembly comprises an excitation light source (see Figure 12; wherein the excitation light source is blue laser diode 101); wherein the light source device further comprises a light homogenizing component (Figure 12; Light Tunnel 105), the light homogenizing component (Figure 12; Light Tunnel 105) is positioned between the light valve (Figure 12; DMD 317) and the first condenser lens (Figure 12; Lens 103), the first concentrating light directly enters and passes through the light homogenizing component to form the illumination beam (see Figure 12);
wherein the light source device (Figure 12; Light Source Apparatus 300) further comprises a diffusing element (Figure 12; Diffusion Plate 104), the diffusing element (Figure 12; Diffusion Plate 104) is positioned between the first condenser lens (Figure 12; Lens 103) and the light homogenizing component (Figure 12; Light Tunnel 105), the first concentrating light directly enters and passes through the light homogenizing component (Figure 12; Light Tunnel 105) to form the illumination beam after directly entering and passing through the diffusing element (see Figure 12 and Paragraphs [0038]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Janssens as modified by Maeda to include a diffusing element, the diffusing element is positioned between the first condenser lens and the light homogenizing component, the first concentrating light directly enters and passes through the light homogenizing component to form the illumination beam after directly entering and passing through the diffusing element, as taught by Saitou, because doing so would render the illuminance distribution of light emitted from the light tunnel more homogeneous, such that that the illuminance distribution is smoother (see Saitou Paragraph [0039]).

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 12, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the light source module comprises a first part and a second part, the light source device further comprises a second condenser lens and a collimator lens, the first part comprises at least one of the light source assemblies, the second part comprises at least one of the other of the light source assemblies, the at one least light source assembly in the first part forms a plurality of first sub-reflected lights, the at least one light source assembly in the second part forms a plurality of second sub-reflected lights, the reflected lights comprise the first sub-reflected lights and the second sub-reflected lights, the second condenser lens is disposed between the first part and the second part, the second condenser lens is configured to converge the first sub-reflected lights into a second concentrating light, and the collimator lens is disposed on the central axis, the light source combinations of each of the at least one of the light source assemblies in the second part are arranged around the collimator lens, the collimator lens is configured to collimate the second concentrating light into a collimated light, and the first condenser lens converges the second sub-reflected lights and the collimated light into the first concentrating light, so as to form the illumination beam.
These limitations in combination with the limitations of claims 1, 6 and 9 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a first condenser lens; a first 
These limitations in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record.
Likewise, dependent claims 14-19 are also non-obvious over the prior art of record by virtue of their dependency upon allowable independent claim 13.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882